           Case 2:19-cv-01021-GMN-DJA Document 11
                                               10 Filed 08/31/20
                                                        08/25/20 Page 1 of 4


1    AARON D. FORD
       Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
       Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Ave., #3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov

7    Attorneys for Jeremy Bean

8

9

10

11

12                           UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14   ANTHONY BAILEY,                                   Case No. 2:19-cv-01021-GMN-DJA
15                      Plaintiff,
                                                          DEFENDANT’S MOTION TO
16   vs.                                                  RESCHEDULE THE EARLY
                                                          MEDIATION CONFERENCE
17   JEREMY BEAN et al.,                                        (ECF NO. 9)
18                      Defendants.
19

20         Defendant, Jeremy Bean, by and through counsel, Aaron D. Ford, Nevada Attorney
21   General, and Katlyn M. Brady, Deputy Attorney General, requests this Court reschedule
22   the October 30, 2020 early mediation conference because of a State Holiday.
23   I.    INTRODUCTION
24         Defendant respectfully requests this Court reschedule the October 30, 2020 early
25   mediation conference. October 30, 2020, is the recognized state holiday known as Nevada
26   Day.1 Nevada state offices, including the Office of the Nevada Attorney General, are closed
27
           1 Nevada day celebrates the date which Nevada was admitted to the Union and takes
28
     the place of Columbus Day for state workers.


30                                          Page 1 of 4
            Case 2:19-cv-01021-GMN-DJA Document 11
                                                10 Filed 08/31/20
                                                         08/25/20 Page 2 of 4


1    and state employees are given the day off. Accordingly, Defendant respectfully requests
2    this Court reschedule the early case conference.
3    II.    BACKGROUND
4           Plaintiff is an inmate lawfully incarcerated in the Nevada Department of
5    Corrections (NDOC). Plaintiff filed a civil rights complaint pursuant to §1983. ECF No. 5.
6    This Court issued a screening order and permitted a retaliation claim and a conspiracy to
7    commit retaliation claim to proceed. ECF No. 6. The Office of the Nevada Attorney General
8    then submitted a limited notice of appearance for Defendant Jeremy Bean. ECF No. 6.
9           This Court then set the early mediation conference for October 30, 2020, at 8:30 a.m.
10   ECF No. 9. However, October 30, 2020, is a State recognized holiday known as Nevada
11   Day.2 See http://hr.nv.gov/uploadedFiles/hrnvgov/Content/About/State%20Holidays.pdf .
12   Accordingly, the Nevada Tort Fund Manager and NDOC client representatives are
13   unavailable that day as it is a mandatory holiday. These individuals have the necessary
14   settlement authority for this matter and are needed for the mediation.
15          To assist this Court, Defendant Bean provides the following alternative dates for the
16   early medication conference:3 November 20, 2020, at 1:30 p.m.; December 4, 2020, all day;
17   December 11, 2020, all day; and December 18, 2020, all day.
18   III.   LEGAL ARGUMENT
19          District courts have inherent power to control their dockets. Hamilton Copper &
20   Steel Corp. v. Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Olivia v. Sullivan,
21   958 F.2d 272, 273 (9th Cir. 1992). Under Fed. R. Civ. P. 16(b)(a) “schedule shall not be
22   modified except upon a showing of good cause and by leave of the district judge or, when
23   authorized by local rule, by a magistrate judge.”
24          Defendant Bean respectfully requests this Court reschedule the early mediation
25   conference. October 30, 2020, is a state holiday and thus all state offices are closed. Further,
26
            2The actual date of Nevada Day varies as it is always scheduled for the last Friday
27
     in October. Nevada actually became a state on October 31, 1884.
           3 The provided dates are all Fridays, which is the date set aside for southern early
28
     mediation conferences.


30                                             Page 2 of 4
            Case 2:19-cv-01021-GMN-DJA Document 11
                                                10 Filed 08/31/20
                                                         08/25/20 Page 3 of 4


1    state employees are provided this day off and thus the early mediation conference
2    participants are unavailable.
3    IV.     CONCLUSION
4            Defendant Bean respectfully requests this Court reschedule the early mediation
5    conference in light of the state holiday.
6            DATED this 25th day of August, 2020.
7                                                  AARON D. FORD
                                                   Attorney General
8
                                                   By: /s/ Katlyn M. Brady
9                                                     KATLYN M. BRADY (Bar No. 14173)
                                                      Deputy Attorney General
10
                                                      Attorneys for Defendant
11

12
                                           ORDER
13

14         The Court finds good cause to GRANT the motion. IT IS HEREBY ORDERED
           that the Inmate Early Mediation scheduled for October 30, 2020 is VACATED.
15         The Court will issue a separate order resetting the mediation.

16         DATED: August 31, 2020.
17

18
                                       __________________________________
19
                                       Daniel J. Albregts
20                                     United States Magistrate Judge

21

22

23

24

25

26

27

28



30                                               Page 3 of 4
          Case 2:19-cv-01021-GMN-DJA Document 11
                                              10 Filed 08/31/20
                                                       08/25/20 Page 4 of 4


1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on August 25, 2020, I electronically filed the foregoing DEFENDANT’S MOTION
4    TO RESCHEDULE THE EARLY MEDIATION CONFERENCE (ECF NO. 9) via this
5    Court’s electronic filing system. Parties who are registered with this Court’s electronic
6    filing system will be served electronically.
7          Anthony Bailey, #36192
           High Desert State Prison
8          P.O. Box 650
           Indian Springs, Nevada 89070
9          Email: HDSP_LawLibrary@doc.nv.gov
           Plaintiff, Pro Se
10

11
                                             /s/ Carol A. Knight
12                                           CAROL A. KNIGHT, an employee of the
                                             Office of the Nevada Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                            Page 4 of 4
